Citation Nr: 0701519	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the residuals of 
left thigh shrapnel fragment wounds.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2001 rating action of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which continued 
to deny entitlement to service connection for shrapnel 
fragment wounds to the left thigh (this claim was previously 
denied in August 1978).   

The Board notes that the veteran had submitted a timely 
notice of disagreement with the April 2001 decision which 
assigned a 30 percent disability evaluation to his service-
connected post traumatic stress disorder (PTSD).  He was sent 
a statement of the case in August 2002; however, he did not 
mention this issue in his October 2002 substantive appeal.  
Therefore, this issue is not currently before the Board for 
appellate consideration.  

It appears that in his May 2001 notice of disagreement the 
veteran had requested to reopen his claim for entitlement to 
service connection for hearing loss and tinnitus.  This issue 
is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 2001 rating action, the RO denied entitlement 
to service connection for the residuals of shrapnel fragment 
wounds to the left thigh.

2.  In December 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his representative, that he wished to 
withdraw his current claim on appeal.




CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of whether new and material evidence has been 
submitted to reopen his claim for service connection for left 
thigh shrapnel fragment wound residuals, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her representative.  38 C.F.R. 
§ 20.204.

In an April 2001 decision, the RO denied the claim for 
service connection for left thigh shrapnel fragment wound 
residuals.  The veteran filed a timely notice of disagreement 
in May 2001, and the RO issued a statement of the case in 
August 2002.  The veteran submitted his substantive appeal in 
October 2002.  In a December 28, 2006 statement, the veteran 
stated that he wanted to withdraw his appeal concerning the 
injury to his left thigh.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  




ORDER

The appeal as to the claim of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for the residuals of left thigh shrapnel fragment 
wounds is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


